Webb, Judge.
This is an appeal from the grant of summary judgment to defendants in a premises liability case. For reasons alluded to in Peachtree Bottle Shop v. Bessemer Securities Corp., 134 Ga. App. 729 (215 SE2d 692), it is sufficient to state upon this review that defendants have failed to carry their burden of demonstrating, under applicable summary judgment standards, that there is no genuine issue of material fact and that they are entitled to judgment as a matter of law. Our ruling here, however, does not necessarily mean that plaintiffs are entitled to finally prevail (Ray v. Webster, 128 Ga. App. 217 (196 SE2d 175)), nor does it fix the law of the case. Grantham Transfer Co. v. Hawes, 225 Ga. 436 (1) (169 SE2d 290); Venable v. Grage, 116 Ga. App. 340 (1) (157 SE2d 519); E. Raymond Smith, Inc. v. Allstate Ins. Co., 127 Ga. App. 571, 572 (1) (194 SE2d 339).

Judgment reversed.


Deen, P. J., and Quillian, J., concur.